Citation Nr: 0740944	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for short 
bowel syndrome, claimed as due to surgery performed at a 
Department of Veterans Affairs (VA) medical facility in March 
2003.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Procedural history

In a March 2004 rating decision, the RO denied the veteran's 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for short bowel syndrome with loss of ileal conduit.  The 
veteran claimed that this disability was secondary to a 
procedure for prostatic and bladder removal with lymph node 
dissection performed at a Department of Veterans Affairs 
medical facility in March 2003.  The veteran perfected an 
appeal of that denial.

In September 2006, the veteran and his spouse testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In a May 2005 RO rating decision, compensation under 38 
U.S.C. § 1151 for removal of the prostate and for erectile 
dysfunction was granted effective April 6, 2004; 
noncompensable (zero percent) ratings were assigned.  Special 
monthly compensation based on loss of use of a creative organ 
was granted effective April 6, 2004.  Compensation under 38 
U.S.C. § 1151 for removal of the spleen was denied.  To the 
Board's knowledge, the veteran has not disagreed with those 
determinations.


REMAND

For reasons expressed below, the Board believes that the 
issue on appeal must be remanded for further procedural and 
evidentiary development.

Pertinent law and regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2007).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2007).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Reasons for remand

Federal tort claim documents

The veteran has filed a claim under the Federal Tort Claims 
Act (FTCA), based upon the same events which led to this 
claim under 38 U.S.C. § 1151.  At the September 2006 hearing, 
the veteran's representative asserted that it was very 
possible that there may be additional medical records 
associated with the FTCA claim.  See the hearing transcript, 
pages 37-38.  These records must be obtained.

VA medical opinion

In a September 2004 opinion, a VA physician in essence stated 
that the veteran's bowel complications were due to an event 
not reasonably foreseeable.  However, in a May 2005 opinion, 
the same VA physician stated that the veteran's bowel 
complications were part of the expected risks of surgery 
involving the bladder, lymph nodes, and bowels.  

Under these circumstances, the Board believes that another 
medical opinion should be obtained to address the matter of 
whether the veteran's claimed disability was a reasonably 
foreseeable consequence of the surgery.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact VA District 
Counsel, or other appropriate official, 
in order to obtain any available records 
pertaining to the veteran's claim under 
the Federal Tort Claims Act regarding VA 
surgery in March 2003 pursuant to.  Any 
such records so obtained should be 
associated with the veteran's VA claims 
folder. 

2.  VBA should the arrange for the 
veteran's claims folder to be reviewed by 
a physician in order to determine whether 
the claimed short bowel syndrome 
resulting from necrosis and resection was 
an event not reasonably foreseeable.  The 
reviewing physician is advised that the 
consequence need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care 
provider would not have considered to be 
an ordinary risk of the treatment 
provided.  In determining whether an 
event was reasonably foreseeable, the 
reviewing physician should consider 
whether the risk of that event was the 
type of risk that a reasonable health 
care provider would have disclosed in 
connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  
[Additional law and regulations appear 
above.]  A report should be associated 
with the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

